Citation Nr: 0414589	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-02 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right median nerve 
entrapment neuropathy at the wrist level (carpal tunnel 
syndrome (CTS)).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The appellant enlisted in the Army National Guard in 1988, 
served on active duty for training from April to August 1989, 
and thereafter continued to be a member of the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the San Juan, 
Puerto Rico, regional office (RO) of the Department of 
Veterans' Affairs (VA).  


FINDING OF FACT

The appellant's CTS is not of service origin.


CONCLUSION OF LAW

CTS was not incurred in or aggravated by active duty for 
training or inactive duty training.  38 U.S.C.A. §§ 101, 
1153, 1131 (West 2003); 38 C.F.R. § 3.306 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts on appeal that service connection is 
warranted for CTS.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2003).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Finally, VA is to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
Statement of the Case and Supplemental Statement of the Case, 
and correspondence from the RO, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  In particular, the Board notes 
evidence development letters dated in December 2001 and 
February 2002 in which the appellant was advised of the type 
of evidence necessary to substantiate his claim.  In those 
letters, the appellant was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  Finally, in instructions the RO sent him 
in June 2003, the appellant was asked to submit any relevant 
lay or medical evidence he had not previously submitted.

It also appears that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair and 
informed disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 (2002) and 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Factual Background

The service medical records relate that in March 1995, the 
appellant reported that two days previously, he sustained an 
injury to the right hand and wrist while lifting boxes.  His 
fingers, hands, and wrist were swollen.  The diagnosis was 
tendonitis/overuse syndrome.  The Statement of Medical 
Examination and Duty Status indicated that the appellant was 
on active duty for training and the injury was incurred in 
the line of duty.  He received follow-up treatment in June 
1996.  The diagnosis was synovitis of the right wrist.

Thereafter, the appellant either reported a history of right 
wrist/hand pain or received treatment for right wrist/hand 
tenosynovitis.  In April 2000, he sustained right wrist 
strain while setting up a camouflage net.  It was determined 
that it was aggravated in the line of duty.  In March 2001, 
he received follow-up treatment for right hand/wrist pain.  
The diagnosis was right wrist tendonitis.  This was also 
considered aggravated in the line of duty.    

A VA examination was conducted in January 2002.  The 
appellant reported his medical history.  He indicated that he 
originally injured his right wrist and hand while lifting 
heavy boxes in 1995.  He indicated that he re-injured the 
wrist and hand in 2000 and 2001.  He continued to receive 
treatment and was told that he had CTS.  He was employed as 
planner of aviation products since 1998.  From 1991 to 1998, 
he worked as a coordinator of pharmaceutical company.  This 
included computer work.  The appellant was examined.  The 
X-ray studies of the hands were normal.  The examiner noted 
that electromyography (EMG) revealed bilateral median nerve 
entrapment neuropathy at the wrist level (carpal tunnel 
syndrome), greater on the left than on the right.   

In light of the appellant's history, a VA medical opinion was 
requested.  In March 2002, a VA physician reviewed the 
appellant's medical history including the January 2002 VA 
examination and diagnostic tests.  The physician noted that 
medical literature from the American Academy of Orthopedic 
Surgeons indicates that carpal tunnel syndrome can be caused 
by a list of conditions including repetitive and forceful 
grasping with the hands, repetitive bending of the wrist, 
broken or dislocated bones in the wrist, arthritis, 
specifically rheumatoid type, thyroid gland imbalance, sugar 
diabetes, menopause or pregnancy.  Importantly, however, in 
most cases, it has no known cause.  The physician concluded 
that bilateral CTS was not etiologically related to the 
injuries sustained during military training, but caused by 
repetitive flexion associated with working with the computer.  

The appellant presented testimony at a hearing held at the 
RO.  The appellant reported his medical history.  He 
indicated that he had not obtained any medical evidence that 
relates his CTS to his military service.  However, he 
indicated that he would submit additional medical evidence 
within 60 days; however, no such evidence was received.  

Criteria and Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 101(24), 1110 (wartime), 1131 
(peacetime); 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  

The appellant is not a "veteran" because he served on 
active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6, and 
is not entitled to the presumption of soundness at 
enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137, or the 
presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

The appellant's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
appellant's current CTS is related to the injuries in service 
or otherwise had its origin during the appellant's period of 
military service.  The only medical evidence of record 
relating to a connection indicates that there is no such 
nexus or relationship.  The service records showing that the 
injuries were incurred and aggravated in line of duty do not 
relate the currently diagnosed disability to those injuries.

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), but finds that the appellant has not established 
that CTS resulted from his inservice incidents or is related 
to the continuing symptoms he described..  As noted, a VA 
examination was conducted in 2002 and the X-ray study was 
within normal limits.  No other right wrist/hand abnormality 
was found except CTS, and it is worse on the left side than 
on the right.  The appellant's lay statements are not 
competent medical evidence to establish that CTS is the same 
disability for which he was treated in service.  Although 
there is documented right wrist/hand treatment and the 
appellant has reported chronicity of symptomatology, there is 
no competent evidence relating the CTS to that 
symptomatology.  The only medical opinion of record is from a 
VA specialist who evaluated the appellant's medical history 
and concluded that the current bilateral CTS was not related 
to his inservice injury.  

Accordingly, the Board finds that service connection for CTS 
is not warranted.  The evidence is not in equipoise so as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. §3.102.


ORDER

Service connection for CTS is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



